MEMORANDUM **
Ysaias Quezada-Bucio, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. Parrilla v. Gonzales, 414 F.3d 1038, 1040 (9th Cir.2005). Reviewing de novo, Attamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.2005), we grant the petition for review and remand for further proceedings.
The BIA’s determination that Quezada-Bucio’s 2000 conviction pursuant to Washington Revised Code § 9.68A.090 for communicating with a minor for an immoral purpose is categorically “sexual abuse of a minor” preceded our decision to the contrary in Parrilla. See 414 F.3d at 1040 (“[W]e hold that section 9.68A.090 did not categorically proscribe ‘sexual abuse of a minor’.... ”). We reject the government’s contention that Nat’l Cable & Telecomms. Ass’n v. Brand X Internet Servs.,—U.S.—,—, 125 S.Ct. 2688, 2700, 162 L.Ed.2d 820 (2005), renders Parrilla nonbinding.
The government’s alternative contention, not presented to the agency, is that Quezada-Bucio’s conviction constituted attempted sexual abuse of a minor. It is likewise foreclosed by Parrilla. See 414 F.3d at 1043 (‘We reject this argument because, even granting the premise that ‘communication’ necessarily equates to ‘attempt,’ some of the ‘immoral purposes’ proscribed in the Washington Revised Code do not fall within the definition of ‘sexual abuse of a minor.’ ”).
There is ambiguity in the IJ’s decision concerning whether he sustained the additional charge that Quezada-Bucio is removable for having been convicted of a crime of child abuse. The BIA may address this aspect of the case on remand.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.